Opinion issued October 15, 2013.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00763-CV
                           ———————————
            IN RE ESTATE OF SAYDA J. HERNANDEZ, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, the Estate of Sayda J. Hernandez, filed a petition for writ of

mandamus, contending that respondent, the Honorable Michael Landrum, abused

his discretion in conducting a hearing on relator’s motion to quash depositions

without proper notice to relator, and ordering depositions and discovery to proceed
over relator’s objections.1 Relator’s counsel subsequently filed a letter in this Court

stating that he has decided to withdraw the petition for writ of mandamus. We

construe counsel’s letter as a motion to dismiss the petition. The letter has been on

file with the Court for more than ten days. Neither the real party in interest,

Sandpiper Apartments, LP, nor respondent has expressed opposition to withdrawal

of the petition for writ of mandamus. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

      We grant the motion to dismiss and dismiss the petition for writ of

mandamus.

                                   PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




1
      The petition identifies the underlying case as Omar Castro, as Representative of the
      Estate of Sayda J. Reyes Hernandez, Deceased, and as Legal Guardian of MOC and
      JEC, Minor Children, and Miriam Elizabeth Hernandez, Individually and as Next Friend
      of ACG and MIG, Minor Children v. Sandpiper Apartments, LP, Cause No. 2011-57667,
      in the 113th District Court of Harris County, Texas, the Honorable Michael Landrum,
      presiding.
                                           2